 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MAYS, RICKY                              No. 2:18-cv-02081-TLN-KJN
      RICHARDSON, JENNIFER BOTHUN,
12    ARMANI LEE, LEERTESE BEIRGE, and
      CODY GARLAND, on behalf of
13    themselves and all others similarly situated,   CLASS ACTION
14                       Plaintiffs,                  ORDER GRANTING APPROVAL
                                                      FOR PRELIMINARY APPROVAL
15           v.                                       OF CONSENT DECREE AND
16    COUNTY OF SACRAMENTO,                           CLASS NOTICE

17                       Defendant.
18

19          Plaintiffs are state prisoners, proceeding through counsel. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 8, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 86.) On

24   August 12, 2019, the parties filed a joint statement of non-opposition to the findings and

25   recommendations. (ECF No. 87.)

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                       1
 1           1. The findings and recommendations filed August 8, 2019, are adopted in full;

 2           2. A court should preliminarily approve a class action settlement if it “appears to be the

 3   product of serious, informed, non-collusive negotiations, has no obvious deficiencies, does not

 4   improperly grant preferential treatment to class representatives or segments of the class, and falls

 5   within the range of possible approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078,

 6   1079 (N.D. Cal. 2007) (quotation marks and citations omitted). The Court finds that this standard

 7   is met in this case, as the proposed settlement is the product of arms-length, serious, informed,

 8   and non-collusive negotiations between experienced and knowledgeable counsel who have

 9   actively prosecuted and defended this litigation.

10           3. The Court finds that the requirements of Rule 23(b)(1) and (b)(2) are met because this

11   action seeks declaratory and injunctive relief against policies and practices that risk harm and

12   discriminatory treatment to the class.

13           4. The Court finds that the Consent Decree meets the requirements of 18 U.S.C.

14   § 3626(a)(1). The Consent Decree, (see ECF No. 85-1), granted preliminary approval and

15   incorporated by reference herein, subject to the right of class members to challenge the fairness,

16   reasonableness, or adequacy of the Consent Decree.

17           5. Under Federal Rule of Civil Procedure 23(e)(1), the Court approves the substance,

18   form and manner of the Notice of Proposed Class Action Settlement (the “Notice”) filed by the

19   parties and finds that the proposed method of disseminating the Notice meets all due process and

20   other legal requirements and is the best notice practicable under the circumstances. Within three
21   days of this Order, the parties shall prepare a final version of the Notice, incorporating the dates

22   set forth herein.

23           6. No later than September 9, 2019, the County is directed to post the Notice in English

24   and Spanish in all housing units in such a manner as to make the notice visible to all people

25   incarcerated in the Jails. The County shall hand deliver a copy of the Notice to each inmate in

26   administrative segregation. The Notice shall be posted and delivered for thirty days.
27           7. The County is also directed to provide a copy of this Order and the full Consent Decree

28   and the Remedial Plan to people who complete an inmate request form and request the
                                                         2
 1   documents. Defendant must file and serve on Plaintiffs’ counsel a declaration affirming that

 2   notice was published as required in this order.

 3          8. A fairness hearing shall take place at 11:00 a.m. on Thursday, December 5, 2019,

 4   Courtroom #25, at the United States District Court for the Eastern District of California,

 5   Sacramento Division, 501 I Street, Sacramento, CA 95814, to determine whether the proposed

 6   settlement of this action on the terms and conditions provided for in the Consent Decree is fair,

 7   reasonable, and adequate and should be finally approved by the Court. The hearing may be

 8   continued from time to time without further notice to the class. Any further briefing from the

 9   parties in advance of the hearing shall be filed no later than November 12, 2019.

10          9. Any member of the class may enter an appearance on his or her own behalf in this

11   action through that class member’s own attorney (at their own expense) but need not do so. Class

12   members who do not enter an appearance through their own attorneys will be represented by class

13   counsel. Alternatively, any member of the class may write to the Court about whether the

14   settlement is fair. The County will provide all people incarcerated in the Jails with a cost-free

15   way to write to the Court.

16          10. The Court will consider written communications when deciding whether to approve

17   the settlement. Comments regarding the fairness of the settlement must include at the top of the

18   first page the case name (Mays v. County of Sacramento) and the case number (E.D. Cal. No.

19   2:18-cv-02081 TLN KJN). A written comment must contain the author’s full name and must

20   include all objections and the reasons for them, must include any and all supporting papers
21   (including, without limitation, all briefs, written evidence, and declarations), and must be signed

22   by the class member. A class member who desires to comment but who fails to comply with the

23   above objection procedure and timeline shall be deemed to have not objected and the objection

24   shall not be heard or considered at the hearing. Comments must be postmarked by October 11,

25   2019, and must be sent to the following address:

26                  Clerk of the Court
27                  United States District Court
                    501 I Street
28                  Sacramento, CA 95814
                                                        3
 1   The Notice to Class members shall highlight the deadline, October 11, 2019, by which comments

 2   must be postmarked.

 3          IT IS SO ORDERED.

 4   Dated: August 13, 2019

 5

 6

 7

 8                                     Troy L. Nunley
                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
